DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of the claims recites an instrument while the body of the claims recites a tissue access device.  It appears that Applicant intended to recite an instrument system or assembly. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, and 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solitario (US 9526534).
Regarding claims 1 and 12, Soliatrio disclose an instrument 10 for holding a tissue access device, such as a bone drill to place pedicle screw 410 via anchor seat 420, instrument 10 including: an elongate shaft with telescoping segments 181, 152, the shaft having a proximal end and a distal end, the shaft configured to dispose a tissue 
Regarding claim 2, holding device 430 has two engagement members or portions that are configured to engage a range of diameters of elongate portions of tissue access devices by virtue of being expandable due to slits (see marked up Fig. 12 below). 


    PNG
    media_image1.png
    763
    798
    media_image1.png
    Greyscale




. 

Claim(s) 1-5 and 8-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yedlicka et al. (US 20070282372).
Regarding claims 1 and 12, Yedlicka et al. disclose an instrument 1300 for holding a tissue access device, such as a bone drill 410, including: an elongate shaft (1308, 1314) having a proximal end and a distal end and configured to dispose a tissue access device within a radiation field; a patient contact member including a jaw or curved element 1328 having a convex surface; a holding device in the form of arms 1324,1326 disposed at the distal end configured to releasably couple with the tissue access device such as a bone drill 410; and a handle 1302 disposed at the proximal end, wherein movement of the handle from a location outside of the radiation field orients the tissue access device disposed within the radiation field (Figs. 1-6, paras [0032]-[0051]).
Regarding claim 2, the holding device includes two arms or engagement members 1328 and 1329 are configured or capable of engaging a range of perimeter configurations or diameters of elongate portions of tissue access devices (Fig. 2).
Regarding claim 3, an arm or engagement member 1324 is displaceable relative to the other arm or engagement member 1326 between a secure configuration and a release configuration such that the holding device is coupled to the access device in the secure configuration and the holding device is de-coupled from the access device in the release configuration.
Regarding claims 4 and 5, arms 1324 and 1326 are manually actually from the proximal end least one engagement member is manually actuatable from the proximal end wherein the arms are biased toward at least one of the secure and release configurations (para [0041]).
Regarding claims 8 and 11, components of instrument 1300 may be formed of radiolucent and/or radiopaque material (para [0032]).

Regarding claim 10, shaft 1308 is forced distally and has an adjustable length. 
Regarding claim 13, the holding device (arms 1328, 1329) is configured to couple to the tissue access device in a predefined orientation relative to the handle (see Fig. 3).	Regarding claims 14 and 15, the holding device (arms 1328, 1329) is actuatable by a user via actuator or depressible member 1304 (Fig. 3 and para [0033]).
The method steps of claims 16-20 are performed when instrument 1300 is used to grasp tissue access device or bone drill 410 and drill bone (para [0041]-[0050]).  Regarding claim 20, Yedlicka et al. clearly disclose extending the length of shaft 1308 to protect a user from radiation and the desirability of their instrument to enable guidance and stability during a drilling or tissue access procedure performed using X-ray guidance (para [0013]).
Regarding claim 21, the elongate shaft 1308 has a telescoping segment in the form of an elongated member 1314 slidably received therein. 
Regarding claim 22, the patient contact member has a second jaw or targeting element 1329 which is formed of a radiopaque material because Yedlicka et al. disclose forming portions of the instrument of a radiopaque material (para[0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Solitario (US 9526534) in view of Yedlicka et al. (US 20070282372 A1).
Solitario discloses all elements of the claimed invention except for portions of the instrument to be formed from a radiopaque or a radiolucent material. 

Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of constructing different portions of a surgical instrument of either a radiopaque or a radiolucent material would have yielded predictable results, i.e., enhanced visibility when fluoroscopic visualization is utilized to guide a surgical procedure. 
Response to Arguments
Applicant's arguments have been fully considered but are not persuasive, as discussed in this office action.  New grounds of rejection have been made in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 20, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775